DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed on 06/11/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  This objection specifically refers to the Non-Patent Literature document titled “Shapes and Geometries: Metrics, Analysis, Differential Calculus and Optimization” by Delfour et al. (FP 6.49.07)

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
" data processing apparatus" in claims 9-12.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 9, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11321508 B2, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1.

Regarding instant claim 1, claim 1 of US 11321508 B2 teaches the claim limitations, as shown in the following table:
Instant Application
US 11321508 B2
1. A method comprising: 
1. A method comprising:
obtaining, by a computer aided design program, a design space for a modeled object, for which a corresponding physical structure will be manufactured, one or more design criteria for the modeled object, and one or more in-use load cases for the physical structure; 
obtaining, by a computer aided design program, a design space for a modeled object, for which a corresponding physical structure will be manufactured, one or more design criteria for the modeled object, one or more in-use load cases for the physical structure, and one or more specifications of material from which the physical structure will be manufactured,
iteratively modifying, by the computer aided design program, a generatively designed three dimensional shape of the modeled object in the design space in accordance with the one or more design criteria and the one or more in-use load cases for the physical structure, wherein the iteratively modifying comprises 
iteratively modifying, by the computer aided design program, a generatively designed three dimensional shape of the modeled object in the design space in accordance with the one or more design criteria, the one or more in-use load cases for the physical structure, and the one or more specifications, wherein the iteratively modifying comprises
performing numerical simulation of the modeled object in accordance with a current version of the three dimensional shape and the one or more in-use load cases to produce a current numerical assessment of a physical response of the modeled object, 
performing numerical simulation of the modeled object in accordance with a current version of the three dimensional shape and the one or more in-use load cases to produce a current numerical assessment of a physical response of the modeled object,
computing shape change velocities for an implicit surface in a level-set representation of the three dimensional shape, 
computing shape change velocities for an implicit surface in a level-set representation of the three dimensional shape in accordance with at least the fatigue safety factor inequality constraint,
changing the shape change velocities in accordance with a polynomial function that has been fit to at least a portion of the shape change velocities above a reference velocity,
 Takagi and Timans teach
updating the level-set representation using the shape change velocities to produce an updated version of the three dimensional shape of the modeled object, and 
updating the level-set representation using the shape change velocities to produce an updated version of the three dimensional shape of the modeled object, and
repeating at least the performing, the computing, the changing and the updating until a predefined number of shape modification iterations have been performed or until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use load cases; and 
repeating at least the performing, the finding, the determining, the redefining, the computing and the updating until a predefined number of shape modification iterations have been performed or until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use load cases; and
providing, by the computer aided design program, the generatively designed three dimensional shape of the modeled object for use in manufacturing the physical structure corresponding to the modeled object using one or more computer-controlled manufacturing systems.
providing, by the computer aided design program, the generatively designed three dimensional shape of the modeled object for use in manufacturing the physical structure corresponding to the modeled object using one or more computer-controlled manufacturing systems.


Takagi and Timans further teach the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11321508 B2, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1 based on obviousness analysis.

Regarding claim 3, Timans further teach the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11321508 B2, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1 based on obviousness analysis.

Regarding claims 9, 12 and 14, claim 1 of US 11321508 B2, Takagi and Timans together teach the claimed method. Therefore, they teach the system and program for implementing the method steps, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11321508 B2, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1 based on obviousness analysis.

Claims 2, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11321508 B2 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of Griffin US 20170024910 A1.

Regarding claims 2, 11 and 13, Griffin further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11321508 B2, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of Griffin based on obviousness analysis.

Claims 4-6 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11321508 B2 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of Zhang CN 107748916 A.

Regarding claims 4-6 and 15-17, Zhang further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11321508 B2, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of Zhang based on obviousness analysis.

Claims 7 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11321508 B2 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of James Stress-based topology optimization using an isoparametric level set method 2012 and Grady US 20070047810 A1.

Regarding claims 7 and 18, James and Grady further teach the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11321508 B2, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of Zhang based on obviousness analysis.

Claims 8 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11321508 B2 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of James.

Regarding claims 8 and 19, James further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11321508 B2, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of James based on obviousness analysis.

Claims 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11321508 B2 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of HOGLUND An Anisotropic Topology Optimization Method For Carbon Fiber-Reinforced Fused Filament Fabrication 2016.

Regarding claims 10 and 20, James further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11321508 B2, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of HOGLUND based on obviousness analysis.

Claims 1, 3, 9, 12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of Co-pending Application 16871718, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1.

Regarding instant claim 1, claims 1 and 6-7 of Co-pending Application 16871718 teaches the claim limitations, as shown in the following table:
Instant Application
Co-pending Application 16871718
1. A method comprising: 
1. A method comprising:
obtaining, by a computer aided design program, a design space for a modeled object, for which a corresponding physical structure will be manufactured, one or more design criteria for the modeled object, and one or more in-use load cases for the physical structure; 
1. obtaining, by a computer aided design program, a design space for a modeled object, for which a corresponding physical structure is to be manufactured, one or more design criteria for the modeled object, and one or more in-use load cases for the physical structure, wherein the one or more design criteria include a thickness constraint;
iteratively modifying, by the computer aided design program, a generatively designed three dimensional shape of the modeled object in the design space in accordance with the one or more design criteria and the one or more in-use load cases for the physical structure, wherein the iteratively modifying comprises 
1. iteratively modifying, by the computer aided design program, a generatively designed three dimensional shape of the modeled object, including modifying both a geometry of the three dimensional shape and a topology of the three dimensional shape, in the design space in accordance with the one or more design criteria and the one or more in-use load cases, 
performing numerical simulation of the modeled object in accordance with a current version of the three dimensional shape and the one or more in-use load cases to produce a current numerical assessment of a physical response of the modeled object, 
6. performing numerical simulation of the modeled object in accordance with a current version of the three dimensional shape and the one or more in-use load cases to produce a current numerical assessment of a physical response of the modeled object;
computing shape change velocities for an implicit surface in a level-set representation of the three dimensional shape, 
7. computing shape change velocities for an implicit surface in a level-set representation of the three dimensional shape in accordance with the current numerical assessment and the difference between the current thickness and the current target minimum value for the thickness constraint; and
changing the shape change velocities in accordance with a polynomial function that has been fit to at least a portion of the shape change velocities above a reference velocity,
 Takagi and Timans teach
updating the level-set representation using the shape change velocities to produce an updated version of the three dimensional shape of the modeled object, and 
7. modifying the level-set representation using the shape change velocities to produce an updated version of the three dimensional shape of the modeled object; and
repeating at least the performing, the computing, the changing and the updating until a predefined number of shape modification iterations have been performed or until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use load cases; and 
6. repeating at least the performing, the measuring and the updating until a predefined number of shape modification iterations have been performed or until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use load cases; and
providing, by the computer aided design program, the generatively designed three dimensional shape of the modeled object for use in manufacturing the physical structure corresponding to the modeled object using one or more computer-controlled manufacturing systems.
1. providing, by the computer aided design program, the generatively designed three dimensional shape of the modeled object for use in manufacturing the physical structure using one or more computer-controlled manufacturing systems.


Takagi and Timans further teach the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of Co-pending Application 16871718, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1 based on obviousness analysis.

Regarding claim 3, Timans further teach the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of Co-pending Application 16871718, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1 based on obviousness analysis.

Regarding claims 9, 12 and 14, claims 1 and 6-7 of Co-pending Application 16871718, Takagi and Timans together teach the claimed method. Therefore, they teach the system and program for implementing the method steps, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of Co-pending Application 16871718, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1 based on obviousness analysis.

Claims 2, 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of Co-pending Application 16871718 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of Griffin US 20170024910 A1.

Regarding claims 2, 11 and 13, Griffin further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of Co-pending Application 16871718, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of Griffin based on obviousness analysis.

Claims 4-6 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of Co-pending Application 16871718 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of Zhang CN 107748916 A.

Regarding claims 4-6 and 15-17, Zhang further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of Co-pending Application 16871718, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of Zhang based on obviousness analysis.

Claims 7 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of Co-pending Application 16871718 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of James Stress-based topology optimization using an isoparametric level set method 2012 and Grady US 20070047810 A1.

Regarding claims 7 and 18, James and Grady further teach the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of Co-pending Application 16871718, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of Zhang based on obviousness analysis.

Claims 8 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of Co-pending Application 16871718 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of James.

Regarding claims 8 and 19, James further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of Co-pending Application 16871718, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of James based on obviousness analysis.

Claims 10 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of Co-pending Application 16871718 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of HOGLUND An Anisotropic Topology Optimization Method For Carbon Fiber-Reinforced Fused Filament Fabrication 2016.

Regarding claims 10 and 20, James further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of Co-pending Application 16871718, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of HOGLUND based on obviousness analysis.

Claims 1, 3, 9, 12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of Co-pending Application 16913425, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1.

Regarding instant claim 1, claims 1 and 6 of Co-pending Application 16913425 teaches the claim limitations, as shown in the following table:
Instant Application
Co-pending Application 16913425
1. A method comprising: 
1. A method comprising:
obtaining, by a computer aided design program, a design space for a modeled object, for which a corresponding physical structure will be manufactured, one or more design criteria for the modeled object, and one or more in-use load cases for the physical structure; 
1. obtaining, by a computer aided design program, a design space for a modeled object, for which a corresponding physical structure will be additively manufactured, design criteria for the modeled object including at least one stress constraint, at least one in-use load case for the physical structure,
iteratively modifying, by the computer aided design program, a generatively designed three dimensional shape of the modeled object in the design space in accordance with the one or more design criteria and the one or more in-use load cases for the physical structure, wherein the iteratively modifying comprises 
1. producing, by the computer aided design program, a generatively designed three dimensional shape of the modeled object, including modifying both a geometry of the three dimensional shape and a topology of the three dimensional shape, in accordance with the design criteria, the at least one in-use load case, and the specification of one or more materials, wherein the producing comprises varying, during object shape and topology modification of the modeled object, evaluation of the stress constraint at different locations on or in the modeled object in accordance with respective values from the multiple strength values, wherein each strength value corresponds to one or both of the thickness and the build angle at each one of the different locations; and
performing numerical simulation of the modeled object in accordance with a current version of the three dimensional shape and the one or more in-use load cases to produce a current numerical assessment of a physical response of the modeled object, 
6. performing numerical simulation of the modeled object in accordance with a current version of the three dimensional shape and the one or more in-use load cases to produce a current numerical assessment of a physical response of the modeled object;
computing shape change velocities for an implicit surface in a level-set representation of the three dimensional shape, 
6. computing shape change velocities for an implicit surface in a level-set representation of the three dimensional shape in accordance with at least the fatigue safety factor inequality constraint;
changing the shape change velocities in accordance with a polynomial function that has been fit to at least a portion of the shape change velocities above a reference velocity,
 Takagi and Timans teach
updating the level-set representation using the shape change velocities to produce an updated version of the three dimensional shape of the modeled object, and 
6. updating the level-set representation using the shape change velocities to produce an updated version of the three dimensional shape of the modeled object;
repeating at least the performing, the computing, the changing and the updating until a predefined number of shape modification iterations have been performed or until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use load cases; and 
6. repeating at least the performing, the finding, the determining, the redefining, the computing and the updating until a predefined number of shape modification iterations have been performed or until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use load cases.
providing, by the computer aided design program, the generatively designed three dimensional shape of the modeled object for use in manufacturing the physical structure corresponding to the modeled object using one or more computer-controlled manufacturing systems.
1. providing, by the computer aided design program, the generatively designed three dimensional shape of the modeled object for use in additively manufacturing the physical structure.



Takagi and Timans further teach the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of Co-pending Application 16913425, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1 based on obviousness analysis.

Regarding claim 3, Timans further teach the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of Co-pending Application 16913425, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1 based on obviousness analysis.

Regarding claims 9, 12 and 14, claims 1 and 6 of Co-pending Application 16913425, Takagi and Timans together teach the claimed method. Therefore, they teach the system and program for implementing the method steps, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of Co-pending Application 16913425, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1 based on obviousness analysis.

Claims 2, 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of Co-pending Application 16913425 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of Griffin US 20170024910 A1.

Regarding claims 2, 11 and 13, Griffin further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of Co-pending Application 16913425, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of Griffin based on obviousness analysis.

Claims 4-6 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of Co-pending Application 16913425 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of Zhang CN 107748916 A.

Regarding claims 4-6 and 15-17, Zhang further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of Co-pending Application 16913425, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of Zhang based on obviousness analysis.

Claims 7 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of Co-pending Application 16913425 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of James Stress-based topology optimization using an isoparametric level set method 2012 and Grady US 20070047810 A1.

Regarding claims 7 and 18, James and Grady further teach the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of Co-pending Application 16913425, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of Zhang based on obviousness analysis.

Claims 8 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of Co-pending Application 16913425 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of James.

Regarding claims 8 and 19, James further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of Co-pending Application 16913425, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of James based on obviousness analysis.


Claims 10 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of Co-pending Application 16913425 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of HOGLUND An Anisotropic Topology Optimization Method For Carbon Fiber-Reinforced Fused Filament Fabrication 2016.

Regarding claims 10 and 20, James further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of Co-pending Application 16913425, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of HOGLUND based on obviousness analysis.

Claims 1, 3, 9, 12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 17346141, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1.

Regarding instant claim 1, claim 1 of Co-pending Application 17346141 teaches the claim limitations, as shown in the following table:
Instant Application
Co-pending Application 17346141
1. A method comprising: 
1. A method comprising:
obtaining, by a computer aided design program, a design space for a modeled object, for which a corresponding physical structure will be manufactured, one or more design criteria for the modeled object, and one or more in-use load cases for the physical structure; 
obtaining, by a computer aided design program, a design space for a modeled object, for which a corresponding physical structure will be manufactured, one or more design criteria for the modeled object, and one or more in-use load cases for the physical structure, wherein the one or more design criteria include at least one design constraint;
iteratively modifying, by the computer aided design program, a generatively designed three dimensional shape of the modeled object in the design space in accordance with the one or more design criteria and the one or more in-use load cases for the physical structure, wherein the iteratively modifying comprises 
iteratively modifying, by the computer aided design program, a generatively designed three dimensional shape of the modeled object in the design space in accordance with the one or more design criteria and the one or more in-use load cases for the physical structure, wherein the iteratively modifying comprises
performing numerical simulation of the modeled object in accordance with a current version of the three dimensional shape and the one or more in-use load cases to produce a current numerical assessment of a physical response of the modeled object, 
performing numerical simulation of the modeled object in accordance with a current version of the three dimensional shape and the one or more in-use load cases to produce a current numerical assessment of a physical response of the modeled object,
computing shape change velocities for an implicit surface in a level-set representation of the three dimensional shape, 
computing shape change velocities for an implicit surface in a level-set representation of the three dimensional shape in accordance with respective ones of target values in the series of target values, starting from the initial target value and ending with the final target value,
changing the shape change velocities in accordance with a polynomial function that has been fit to at least a portion of the shape change velocities above a reference velocity,
 Takagi and Timans teach
updating the level-set representation using the shape change velocities to produce an updated version of the three dimensional shape of the modeled object, and 
updating the level-set representation using the shape change velocities to produce an updated version of the three dimensional shape of the modeled object, and
repeating at least the performing, the computing, the changing and the updating until a predefined number of shape modification iterations have been performed or until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use load cases; and 
repeating at least the performing, the computing and the updating until a predefined number of shape modification iterations have been performed or until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use load cases; and
providing, by the computer aided design program, the generatively designed three dimensional shape of the modeled object for use in manufacturing the physical structure corresponding to the modeled object using one or more computer-controlled manufacturing systems.
providing, by the computer aided design program, the generatively designed three dimensional shape of the modeled object for use in manufacturing the physical structure corresponding to the modeled object using one or more computer-controlled manufacturing systems.


Takagi and Timans further teach the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 17346141, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1 based on obviousness analysis.

Regarding claim 3, Timans further teach the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 17346141, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1 based on obviousness analysis.

Regarding claims 9, 12 and 14, claim 1 of Co-pending Application 17346141, Takagi and Timans together teach the claimed method. Therefore, they teach the system and program for implementing the method steps, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 17346141, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1 based on obviousness analysis.

Claims 2, 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 17346141 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of Griffin US 20170024910 A1.

Regarding claims 2, 11 and 13, Griffin further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 17346141, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of Griffin based on obviousness analysis.

Claims 4-6 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 17346141 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of Zhang CN 107748916 A.

Regarding claims 4-6 and 15-17, Zhang further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 17346141, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of Zhang based on obviousness analysis.

Claims 7 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 17346141 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of James Stress-based topology optimization using an isoparametric level set method 2012 and Grady US 20070047810 A1.

Regarding claims 7 and 18, James and Grady further teach the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 17346141, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of Zhang based on obviousness analysis.

Claims 8 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 17346141 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of James.

Regarding claims 8 and 19, James further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 17346141, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of James based on obviousness analysis.

Claims 10 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 17346141 in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of HOGLUND An Anisotropic Topology Optimization Method For Carbon Fiber-Reinforced Fused Filament Fabrication 2016.

Regarding claims 10 and 20, James further teaches the additional claim elements as stated in previous 35 U.S.C. 103 rejection, therefore are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-pending Application 17346141, in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1, further in view of HOGLUND based on obviousness analysis.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
 
The claim 1 recites:
A method comprising: 
obtaining, by a computer aided design program, a design space for a modeled object, for which a corresponding physical structure will be manufactured, one or more design criteria for the modeled object, and one or more in-use load cases for the physical structure; 
iteratively modifying, by the computer aided design program, a generatively designed three dimensional shape of the modeled object in the design space in accordance with the one or more design criteria and the one or more in-use load cases for the physical structure, wherein the iteratively modifying comprises 
performing numerical simulation of the modeled object in accordance with a current version of the three dimensional shape and the one or more in-use load cases to produce a current numerical assessment of a physical response of the modeled object, 
computing shape change velocities for an implicit surface in a level-set representation of the three dimensional shape, 
changing the shape change velocities in accordance with a polynomial function that has been fit to at least a portion of the shape change velocities above a reference velocity,
updating the level-set representation using the shape change velocities to produce an updated version of the three dimensional shape of the modeled object, and 
repeating at least the performing, the computing, the changing and the updating until a predefined number of shape modification iterations have been performed or until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use load cases; and 
providing, by the computer aided design program, the generatively designed three dimensional shape of the modeled object for use in manufacturing the physical structure corresponding to the modeled object using one or more computer-controlled manufacturing systems.

Step 1: 
The claim recites a method. Thus, the claim is directed to a process, which are statutory categories of invention. 

Step 2A Prong one:
The limitation of iteratively modifying, by the computer aided design program, a generatively designed three dimensional shape of the modeled object in the design space in accordance with the one or more design criteria and the one or more in-use load cases for the physical structure,  wherein the iteratively modifying comprises performing numerical simulation of the modeled object in accordance with a current version of the three dimensional shape and the one or more in-use load cases to produce a current numerical assessment of a physical response of the modeled object, computing shape change velocities for an implicit surface in a level-set representation of the three dimensional shape, changing the shape change velocities in accordance with a polynomial function that has been fit to at least a portion of the shape change velocities above a reference velocity, updating the level-set representation using the shape change velocities to produce an updated version of the three dimensional shape of the modeled object, and repeating at least the performing, the computing, the changing and the updating until a predefined number of shape modification iterations have been performed or until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use load cases, as drafted, but for “by the computer aided design program”, are processes that, under its broadest reasonable interpretation, are mathematical calculations using mathematical formulas. Thus, this limitation recites a concept that falls into the “mathematical concept” group of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong two:
Besides the abstract ideas, the claim recites the additional limitations of obtaining, by a computer aided design program, a design space for a modeled object, for which a corresponding physical structure will be manufactured, one or more design criteria for the modeled object, and one or more in-use load cases for the physical structure, providing, by the computer aided design program, the generatively designed three dimensional shape of the modeled object for use in manufacturing the physical structure corresponding to the modeled object using one or more computer-controlled manufacturing systems. These additional limitations represent mere data gathering or transmitting (obtaining, providing) or instruction executing that is necessary for use of the recited judicial exception (by the computer aided design program) and are recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited “computer aided design program” and “computer-controlled manufacturing systems”, are additional elements which are to implement the system. But the recited “computer aided design program” and “computer-controlled manufacturing systems”, are recited generically that they represent no more than mere instructions to apply the judicial exceptions on a controller system and a controller. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of computer. Even when viewed in combination, these additional limitation and additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
The claim as a whole does not amounts to significantly more than the recited exception. The claim has the following additional limitations and elements:
1) “computer aided design program”; 
2) “computer-controlled manufacturing systems”;
3) obtaining …;
4) providing …;
5) by a computer aided design program;
6) for use in manufacturing the physical structure corresponding to the modeled object using one or more computer-controlled manufacturing systems.
Regarding 1) – 2), as explained previously, “computer aided design program” and “computer-controlled manufacturing systems”, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Regarding 3) - 5), as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The recitation of obtaining a design space for a modeled object and the generatively designed three dimensional shape of the modeled object for use in manufacturing the physical structure are mere data gathering and or transmitting that are recited at a high level of generality, as disclosed in Bacher US 20190366703 A1, are also well-known. These limitations therefore remain insignificant extra-solution activities even upon reconsideration. Regarding 6), “for use in manufacturing the physical structure corresponding to the modeled object using one or more computer-controlled manufacturing systems” merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas. Thus, 1) – 6) do not amount to significantly more. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Regarding claims 2-9 and 11-19:

Step 1: Claims 2-8 recite a method. Thus, the claims are directed to a process, which are statutory categories of invention. Claims 9 and 11 recite a system. Thus, the claims are directed to a product, which are statutory categories of invention. Claims 12-19 recites a non-transitory computer-readable medium. Thus, the claims are directed to a product, which are statutory categories of invention.

Step 2A Prong one:
Similar to claim 1, the claims recite additional setting …, fitting …, modifying …, checking …, making …, slowing …, comparing … reducing …, identifying …, generate …, removing …, penalizing …, modify …, perform …, compute …, change …, update …, repeat …, performing …, computing …, modifying …, changing …, updating …, and repeating …, under its broadest reasonable interpretation, are either covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, or are mathematical calculations using mathematical formulas, thus, recite a concept that falls into the “mathematical concept” group of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong two:
Similar to claim 1, besides the abstract ideas, the claim recites obtain …, provide …, obtaining …, providing …, run …, and perform …, that are necessary for use of the recited judicial exception and is recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited non-transitory storage medium, system, computer aided design program, data processing apparatus, additive manufacturing machine, and computer-controlled manufacturing systems, are additional elements which are configured to implement the method steps. But the auto tuner system is recited generically that it represents no more than mere instructions or performing generic functions to apply the judicial exceptions on a computer. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, these additional limitations and elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
Similar to claim 1, the additional elements, as explained previously, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept; the additional limitations, as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The other recited additional limitations and elements in the claims either merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas that it does not impose any meaningful limits on practicing the abstract idea, for example, “for use in manufacturing the physical structure corresponding to the modeled object using one or more computer-controlled manufacturing systems”. The claim as a whole does not amount to significantly more than the recited exception. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bacher US 20190366703 A1 in view of Takagi US 20130063512 A1 and Timans US 20090161724 A1.

Regarding claim 1, Bacher teaches a method comprising:
obtaining, by a computer aided design program, a design space for a modeled object, for which a corresponding physical structure will be manufactured, one or more design criteria for the modeled object, and one or more in-use load cases for the physical structure (Fig. 3 [0033] [0035] – [0037] input includes 3D model of object defines outer surfaces, design spaces for the modeled object to be printed, including design criteria and one or more in-use load cases – minimize the potential failure and the weight for worst-case load); 
iteratively modifying, by the computer aided design program, a generatively designed three dimensional shape of the modeled object in the design space in accordance with the one or more design criteria and the one or more in-use load cases for the physical structure ([0043] [0045] [0047] [0048] evolving the level set of function representing the boundary of the structure of the object to minimize the failure potential under worst case load and the volume of the object), wherein the iteratively modifying comprises 
performing numerical simulation of the modeled object in accordance with a current version of the three dimensional shape and the one or more in-use load cases to produce a current numerical assessment of a physical response of the modeled object ([0047] [0054] [0078] changing the shape, calculating failure potential under load and volume of the object, minimizing both), 
computing shape change velocities for an implicit surface in a level-set representation of the three dimensional shape ([0079] – 0071] velocity field is calculated), 
changing the shape change velocities in accordance with smoothing algorithm ([0081] [0082] velocity is propagated and scaled),
updating the level-set representation using the shape change velocities to produce an updated version of the three dimensional shape of the modeled object ([0083] the level set is evolved with the advection at each iteration of the level set), and 
repeating at least the performing, the computing, the changing and the updating until a predefined number of shape modification iterations have been performed or until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use load cases ([0083]); and 
providing, by the computer aided design program, the generatively designed three dimensional shape of the modeled object for use in manufacturing the physical structure corresponding to the modeled object using one or more computer-controlled manufacturing systems ([0033]).
Bacher does not explicitly teach the smoothing algorithm is a polynomial function that has been fit to at least a portion of the shape change velocities above a reference velocity.
Takagi and Timans teaches the smoothing algorithm is a polynomial function that has been fit to (Timans: [0050] points of data are smoothed by spline fit) at least a portion of the shape change velocities above a reference velocity (Takagi: [0135] only values greater than a reference level are processed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bacher to incorporate the teachings of Takagi and Timans because they all directed to production processing. Using a polynomial function that has been fit to at least a portion of the shape change velocities above a reference velocity will help reduce the noise effect introduced by original data points.
Bacher teaches:

    PNG
    media_image1.png
    864
    1148
    media_image1.png
    Greyscale

[0033] FIG. 3 illustrates a 3D printing (or printer) system 300 of the present description for use in fabricating a 3D printed object, …, that is optimized to withstand worst-case loads while having reduced volumes of build materials. As shown, the system 300 includes an optimization system 310 that may take the form of nearly any computer or computing device that is specially configured to perform the optimization functions taught herein including producing an output print file 360 for use as shown at 311 by a controller 372 of a 3D printer (e.g., a binder jetting print device or the like) 370 in printing (layer-by-layer in many cases) 371 an optimized 3D printed object 380.
[0035] The structural optimization tool 320 processes an input file 350 to create an output print file 360, and this output 360 may include an optimized 3D model 364 of the object to be printed by the 3D printer. .... The input 350 includes a 3D model of an object 352 that defines outer surfaces of a structure as well as initial interior structures (e.g., struts, strut thicknesses, strut locations, and the like). Further, the input 350 includes strength and material parameters 353, which may be default values or be input by a user such as via the GUI 315. Also, the user may input a set of unparameterized and parameterized loads/forces as well as a set of the outer surfaces 356 of the object that abut or mate with a support surface or will be attached to a mounting surface/system. Further, the input 350 is shown to include design space information 358, which may include user input limiting changes by the tool 320 during optimization of interior structure of user-defined regions.
[0036] … failure criteria and an objective to measure distance to failure. The objectives to minimize the weight and place the center of mass of the structure are also discussed to provide an overview over worst-case load and design optimization. ...
[0037] To analyze the soundness of a structure, structural engineers rely on failure criteria: a structure reaches its point of failure if it cannot carry any further load. Failure criteria are functions of the state of stress a and are parameterized with material-dependent strength values where strength marks the limit state of stress beyond which a structure fractures or yields.
[0043] With regard to failure potential, one can define a distance-to-failure s that measures the potential of a given stress state to introduce failure. …
[0045] … to control mass distribution as part of their optimization of 3D printed structures. Counter balancing the failure objective, it was desirable to reduce the weight of the structure as much as possible while keeping it structurally sound. To minimize the weight, the inventors added an additional objective: …
[0047] For the structural optimization approach described herein, the free force parameters p.sup.k of any load l.sup.k(p) are first identified that maximize the potential of failure (see worst-case loads stage 214 of FIG. 2 ). An objective g is introduced that includes the structural objective hi, …
[0048] Then, on top of this optimization, a worst-case optimization is created (see the design optimization stage 216 of FIG. 2) that improves the structure of an object while maintaining this set of worst-case loads. Representing the boundary that separates solid from void space with a level set function ϕ, the aim is to minimize the overall objective: … by evolving the level set of function ϕ. …
[0054] With regard to design optimization, the inventors aimed at changing the domain Ω with a discretized level set function ϕ such that the failure potential …
for the identified worst-case load l(p), and the weight f.sub.weight(ϕ)=V(Ω(ϕ))
are minimized, omitting the density of the material.
[0078] …, an optimization approach can be built upon these two components that modifies the geometry of an object to minimize the objective while dynamically adapting the worst-case loading condition. This may involve first evolving the level set.
[0079] … The level set is evolved based on the level set advection equation, which describes the change of the level set based on a velocity field ν(X, t):
[0080] Since a velocity field is generally used that can be decomposed as v(X,t)=ν(X,t)n(X,t)) where ν(X, t) is the magnitude of the velocity, the direction is given by the normal of the level set isosurface …
[0081] Now, ν(X, t) can be chosen in a way that minimizes the objective function g(ϕ(X,t)). One obvious choice is the gradient ν(x, t)=∇.sub.ϕg(ϕ(x,t)). However, the gradient is only non-zero for vertices close to the level set interface. Using this gradient directly for the update would impede the convergence when the interface moves between elements and also would destroy the signed distance field property of the level set. A common approach to avoid this is to propagate the gradient throughout the whole volume. If we denote the neighborhood of the interface where the derivative is non-zero by N(∂Ω.sub.s), the propagated gradient can be defined as a scalar field u(x, t): …
[0082] In practical terms, the Dijkstra propagation is used to distribute the gradient to all nodes that store the level set values. Collecting all discrete level set values ϕ∈ at nodes of the tetrahedral mesh, a simple Euler scheme can be used to propagate the front: … where the propagated gradient is normalized with the element of maximum absolute value, the step is scaled with β=0.1, and the standard backtracking line search is performed to find the optimal α, starting at α=1.
[0083] Throughout the optimization of the level set, the worst-case loads are updated, always starting the computation from the force parameters from the last step. ... Therefore, a reinitialization of the worst-case load case is run after every iteration of the level set,  and this load case is included as an additional load case if its parameters are significantly different from the existing worst-case loads.
Takagi teaches:
[0135] …, preprocessing such as smoothing or filtering, in which only the values that are greater than a reference level are processed, …
Timans teaches:
[0050] …, a spline fit could be used to interpolate between the points. The fit can also be refined to provide a closer match to any given temperature range of interest …, a smooth curve could be fitted to only the points between 900 and 1050.degree. C. Different curves could also be fitted to different regions of the data, as desired. …

Regarding claim 3, Timans further teaches fitting the polynomial function being a cubic polynomial to velocity values above the reference velocity ([0048] cubic polynomial).

Regarding claim 9, 12 and 14, Bacher, Takagi and Timans together teach the claimed method. Therefore, they teach the system and program for implementing the method steps.

Claims 2, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bacher in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of Griffin US 20170024910 A1.

Regarding claims 2, 11 and 13, the combination of Bacher, Takagi and Timans does not explicitly teach setting the reference velocity based on a mean and a standard deviation of a shape derivative on the implicit surface.
Griffin teaches setting the reference velocity based on a mean and a standard deviation of a shape derivative on the implicit surface ([0121] – [0122] the thickness range is based on a mean and standard deviation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bacher to incorporate the teachings of Griffin because they all directed to 3D representation of object. Setting the reference velocity based on a mean and a standard deviation of a shape derivative on the implicit surface will help identify the data points to be used for data processing.

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bacher in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of Zhang CN 107748916 A.

Regarding claim 4, the combination of Bacher, Takagi and Timans does not explicitly teach:
checking for an excessive change having been made during the updating;
making the current version of the three dimensional shape be the updated version of the three dimensional shape for a next iteration to undue the excessive change; and
slowing shape changes for the next iteration of the iteratively modifying.
Zhang teaches:
checking for an excessive change having been made during the updating (pages 3-4 step eight, comparing performance index PI with threshold of PI, PI is ratio of V0/Vi, Vi is current volume with elements removed, if PI < PIth, the change is excessive);
making the current version of the three dimensional shape be the updated version of the three dimensional shape for a next iteration to undue the excessive change (pages 3-4 step eight, if PI < PIth, recover the removed elements, increase their penalty gene to make them harder to be selected to be removed, start the iteration again); and
slowing shape changes for the next iteration of the iteratively modifying (pages 3-4 step eight, is PI < PIth, recover the removed elements, increase their penalty gene to make them harder to be selected to be removed – slowing the shape changes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bacher to incorporate the teachings of Zhang because they all directed to topology optimization. Using current version and slowing the shape change when excessive change having been made will help the iteration continue on conversion path.

Regarding claim 5, Zhang further teaches comparing a change in the one or more design criteria resulting from the updating with a predefined limit on an amount of change allowed for the one or more design criteria in a single iteration of the iteratively modifying (pages 3-4 step eight, comparing PI with threshold of PI, PI is ratio of V0/Vi, Vi is current volume with elements removed, if PI < PIth, the change is excessive).

Regarding claim 6, Zhang further teaches reducing a target volume change for the generatively designed three dimensional shape of the modeled object for the next iteration of the iteratively modifying (pages 3-4 step eight, comparing PI with threshold of PI, PI is ratio of V0/Vi, Vi is current volume with elements removed).

Regarding claims 15-17, Bacher, Takagi, Timans and Zhang together teach the claimed method. Therefore, they teach the program for implementing the method steps.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bacher in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of James Stress-based topology optimization using an isoparametric level set method 2012 and Grady US 20070047810 A1.

Regarding claim 7, the combination of Bacher, Takagi and Timans does not explicitly teach:
identifying any elements, generated from the current version of the three dimensional shape for the numerical simulation, that are partially but not entirely within the implicit surface; and
removing any of the identified elements that are not connected to any nodes of the current version of the three dimensional shape with Dirichlet boundary conditions, before performing the numerical simulation.
James and Grady teach:
identifying any elements, generated from the current version of the three dimensional shape for the numerical simulation, that are partially but not entirely within the implicit surface (James: page 21 2. Level set method, the elements bisected by the boundary); and
removing any of the identified elements that are not connected to any nodes of the current version of the three dimensional shape with Dirichlet boundary conditions, before performing the numerical simulation (Grady: [0024] for some of the B elements – not connected to any modes with Dirichlet boundary conditions, nodes are boundary nodes are removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bacher to incorporate the teachings of James and Grady because they all directed to representation of objects. Identifying elements sitting across the boundary and removing any of the identified elements that are not connected to any nodes of the current version of the three dimensional shape with Dirichlet boundary conditions will help reduce their contribution to the objective function.

Regarding claim 18, Bacher, Takagi, Timans, James and Grady together teach the claimed method. Therefore, they teach the program for implementing the method steps.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bacher in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of James.

Regarding claims 8 and 19, the combination of Bacher, Takagi and Timans does not explicitly teach before performing the numerical simulation, identifying any elements, generated from the current version of the three dimensional shape for the numerical simulation, that are partially but not entirely within the implicit surface; and 
setting densities of the identified elements equal to respective volume fractions of the identified elements, wherein a volume fraction of an identified element is a fractional amount of the identified element that falls within the implicit surface; wherein performing the numerical simulation includes penalizing stiffness of the identified elements according to the densities.
James further teaches before performing the numerical simulation, identifying any elements, generated from the current version of the three dimensional shape for the numerical simulation, that are partially but not entirely within the implicit surface (page 21 2. Level set method, the elements bisected by the boundary); and 
setting densities of the identified elements equal to respective volume fractions of the identified elements, wherein a volume fraction of an identified element is a fractional amount of the identified element that falls within the implicit surface; wherein performing the numerical simulation includes penalizing stiffness of the identified elements according to the densities (page 21 2. Level set method, the elements bisected by the boundary, densities are interpolated, relative material density determines relative stiffness – stiffness of identified elements are penalized).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bacher in view of Takagi and Timans as applied to 1, 3, 9, 12 and 14 above, further in view of HOGLUND An Anisotropic Topology Optimization Method For Carbon Fiber-Reinforced Fused Filament Fabrication 2016.

Regarding claims 10 and 20, Bacher further teaches an additive manufacturing machine.
The combination of Bacher, Takagi and Timans does not explicitly teach the one or more data processing apparatus are configured to run the instructions of the computer aided design program to generate toolpath specifications for the additive manufacturing machine from the three dimensional model, and manufacture the physical structure corresponding to the object with the additive manufacturing machine using the toolpath specifications.
HOGLUND teaches the one or more data processing apparatus are configured to run the instructions of the computer aided design program to generate toolpath specifications for the additive manufacturing machine from the three dimensional model, and manufacture the physical structure corresponding to the object with the additive manufacturing machine using the toolpath specifications (page 136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bacher to incorporate the teachings of HOGLUND because they all directed to topology optimization for 3D printing. Generate toolpath specifications for the additive manufacturing machine from the three dimensional model, and manufacture the physical structure corresponding to the object with the additive manufacturing machine using the toolpath specifications will help produce the 3D object.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bergin US 20180046732 A1 teaches optimizing volume and topology based on in-use load and constrains and objectives using level-set method.
DAKSHNAMOORTHY “AUTOMATED LATTICE OPTIMIZATION OF HINGE FITTING WITH DISPLACEMENT CONSTRAINT” 2016 teaches topology and lattice structure optimization based on load condition and displacement constraints.
Emmendoerfer “A level set approach for topology optimization with local stress constraints” 2014 teaches topology optimization with local stress constraints with velocity field calculation.
Gournay “SHAPE AND TOPOLOGY OPTIMIZATION OF THE ROBUST COMPLIANCE VIA THE LEVEL SET METHOD” 2008 teaches level set approach for topology optimization.
Li CN 110992356 A teaches fitting the points that values greater than the average.
Musuvathy US 20150190971 A1 teaches topology optimization using level-set with velocity gradient.
Novotny “Topological Sensitivity Analysis for Three-dimensional Linear Elasticity Problem” 2007 teaches topology optimization using level-set with shape change velocity.
Suresh US 20180079149 A1 topology optimization by level set with shape sensitivities.
Wang US 20200134918 A1 teaches topology optimization by level set with shape sensitivity.
Xiong CN 111259255 A weighing the parameter to avoid abrupt change on objective function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115





/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115